Citation Nr: 0104193	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  97-02 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left hip disorder.


REPRESENTATION

Appellant represented by:	Samuel L. Hart, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from April 1946 to April 1947.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) pursuant to a September 2000 Order of the United 
States Court of Appeals for Veterans Claims (Court) which 
vacated an October 1999 decision by the Board which declined 
to reopen a previously denied claim for service connection 
for a left hip disorder.  That Board decision was based on an 
appeal from an October 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.


FINDINGS OF FACT

1.  An April 1990 rating decision denied service connection 
for a left hip condition, declining to reopen a December 1972 
rating decision that denied service connection for that same 
disability.

2.  The evidence associated with the claims file subsequent 
to the 1990 rating decision includes a medical opinion that 
the veteran's hip disorder was a congenital deformity or 
condition which could have been made worse by the veteran's 
rigorous physical activities in service; this evidence tends 
to establish a material fact which was not already of record 
at the time of the 1990 rating decision.  


CONCLUSIONS OF LAW

1.  An unappealed April 1990 RO decision which continued the 
denial of service connection for a left hip condition is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2000).

2.  The evidence received since the April 1990 rating 
decision is new and material; thus, the claim for service 
connection for a left hip disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he suffers from left hip problems 
that are directly related to his active service.  He reports 
that he injured his hip, which had been a problem since he 
was a youngster, during rigorous exercise in service.  He 
asserts that the manifestations of his hip problem underwent 
a worsening in severity since that time.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (2000).  A veteran who had wartime service or 
peacetime service, after December 31, 1946, is presumed to be 
in sound condition except for those defects noted when 
examined and accepted for service.  Clear and unmistakable 
evidence that a disability which was manifested in service 
existed before service will rebut the presumption.  38 
U.S.C.A. § 1111 (West 1991).  A preexisting injury or disease 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2000).  
Temporary flare-ups will not be considered to be an increase 
in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(b) (2000).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulations 
for VA compensation purposes.  38 C.F.R. § 3.303(c) (2000).  
A defect is a structural or inherent abnormality or condition 
which is more or less stationary in nature.  VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90).  A disease may be defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  Id.  Service connection may be granted for diseases 
of congenital, developmental, or familial origin, but not for 
defects, unless such defect was subject to superimposed 
disease or injury during military service.  Id.

The veteran initially filed a claim for service connection 
for a left hip disorder in September 1972.  In December 1972, 
the RO denied service connection for Legg-Perthes disease.  
In doing so, the RO cited his service medical records, which 
reflected that on induction examination in March 1946, 
examination of the veteran revealed a mushroom deformity of 
the head of the left femur, probable old slipped epiphysis 
with the summary of defects noted to be a moderate deformity 
of the left lower extremity.  Service medical records 
considered by the RO also included a June 1946 notation that 
the veteran's left hip had been troublesome since the age of 
five.  At that time his left leg was 1/4 inch shorter than the 
right.  He was diagnosed with Legg-Perthes disease.  An April 
1947 separation examination report also noted that he had 
Legg-Perthes disease of the left hip, and that such 
originated in 1932 and existed prior to service.  The RO 
noted that at discharge, the condition was noted as not 
significant and not disabling.  The RO noted further, that 
there was no record of injury in service.  The RO denied the 
claim on the basis that Legg-Perthes disease is a 
constitutional or developmental abnormality and that in the 
absence of trauma to the area in service, aggravation was not 
shown.  The veteran was informed of that decision, and 
provided appellate rights, in correspondence dated later in 
December 1972.  While he initiated appellate review, and a 
statement of the case was issued in May 1973, the veteran did 
not complete a substantive appeal.  As such, the December 
1972 rating decision became final one year after the veteran 
was notified of the decision.  See 38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (2000).

The veteran has since attempted to reopen that previously 
denied claim.  An April 1990 rating decision declined to 
reopen the claim for service connection.  The veteran was 
informed of that decision in May 1990, but did not appeal.  
That decision became final one year after the May 1990 
notice.  Id.

The April 1990 RO decision is final and is not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
5108; C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2000).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. §§ 5108, 7104; 38 
C.F.R. §§ 3.102, 3.156, 20.1105.  

Evidence submitted since the April 1990 denial includes a 
written statement dated in September 1998 from the Joseph 
Whalen, M.D.  Dr. Whalen stated that the veteran has had 
Legg-Perthes disease since the age of five, and that the 
veteran's brother also had the disease.  He continued that 
based upon the veteran's reports, his hip would displace 
intermittently during his high school and early Army years.  
Dr. Whalen stated that arthritis was a complication of Legg-
Calve-Perthes disease, and that such would be made worse by 
various forms of activity, including manual work and other 
forms of heavy physical activity, including that found in the 
Army, but he noted that he had no knowledge of this veteran's 
duties during service.  Dr. Whalen also stated that the 
veteran's Legg-Perthes disease was a congenital deformity.  
Finally, Dr. Whalen gave the opinion that the Legg-Perthes 
disease began at the age of five and had progressed over the 
years, including during his time in the Army.

Until recently, the method of reviewing a final decision 
based on new and material evidence was potentially a three-
step process.  See Elkins v. West, 12 Vet. App. 209, 214-9 
(1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material, which will be discussed below.  If "the Board 
finds that no such evidence has been offered, that is where 
the analysis must end."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  Second, if new and material evidence had been 
presented, the claim was reopened and must be considered 
based upon all the evidence of record, to determine whether 
it was well grounded.  See Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995).  Third, if the claim was well grounded, the 
VA must comply with the duty to assist in the development of 
the claim under 38 U.S.C. § 5107(a), and then readjudicate 
the claim on the merits on the basis of all evidence of 
record.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc) (discussing the three-step analysis set forth in 
Elkins), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second and third steps became applicable only when each 
preceding step was satisfied.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 325 (1999).

Although the joint motion that was the basis of the Court's 
order instructed the VA to reopen the claim and determine 
whether a well-grounded claim had been submitted, recent 
legislation has significantly impacted the "new and 
material" analysis, as well as claims for service connection 
in general, in that a "well-grounded" claim is no longer 
required.  The Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Nonetheless, the question of whether evidence is "new and 
material" is still analyzed under 38 C.F.R. § 3.156(a), and 
requires a three-step analysis.  The first step requires 
determining whether the newly presented evidence "bears 
directly and substantially upon the specific matter under 
consideration," i.e., whether it is probative of the issue 
at hand.  Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually prov[es] 
an issue."  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
citing Black's Law Dictionary 1203 (6th ed. 1990).  Second, 
the evidence must be shown to be actually "new," that is, 
not of record when the last final decision denying the claim 
was made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  
The third and final question is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  
This need not mean that the evidence warrants a revision of 
the prior determination, but is intended to ensure the Board 
has all potentially relevant evidence before it.  See Hodge, 
155 F.3d at 1363, citing "Adjudication; Pensions, 
Compensation, Dependency: New and Material Evidence; Standard 
Definition," 55 Fed. Reg. 19088, 19089 (1990).  New evidence 
will be presumed credible at this point solely for the 
purpose of determining whether a claim should be reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all 
three tests are satisfied, the claim must be reopened.

The Board finds the medical opinion of Dr. Whalen to be new 
and material, as it bears directly and substantially upon the 
specific matter under consideration.  The opinion is offered 
to establish that the veteran's current hip disorder is 
related to service, and the case was denied in 1990 because 
no evidence showed a hip disorder related to service.  The 
gist of the opinion is that the congenital hip problem could 
reasonably have been aggravated or made worse by the activity 
described by the veteran.  The opinion is new and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Thus, the test for new and 
material evidence set forth in 38 C.F.R. § 3.156 has been 
met, and the claim must be reopened.  

In sum, the evidence added since the April 1990 final 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for a left hip 
disorder.  38 C.F.R. § 3.156(a).  The medical opinion relates 
to facts material to the April 1990 denial, namely whether 
the veteran's pre-existing hip disorder was made worse by 
service, either through aggravation of a preexisting 
condition or as a superimposed injury upon a congenital 
defect.  See 38 C.F.R. § 3.303(c).  Thus, the Board finds, as 
set forth above, that new and material evidence has been 
submitted.  The case is now reopened.  However, the Board 
also finds that additional development by the RO is warranted 
prior to adjudication of this appeal on the merits by the 
Board.


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a left hip 
disorder.  To this extent only, the appeal is granted.


REMAND

As the Board finds that new evidence has been submitted with 
respect to the veteran's claim of service connection for a 
left hip disorder, additional development is needed prior to 
Board review.  However, the RO has thus not yet reviewed the 
case on the merits.

The development accomplished by the RO prior to the change in 
the law does not fully comply with the new requirements, at a 
minimum with regard to notice and an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.  The RO adjudicated the 
veteran's claim on the basis of whether new and material 
evidence had been submitted, and concluded that such evidence 
had not been presented.  However, the Board has determined 
this date that new and material evidence sufficient to reopen 
the veteran's claim has been submitted and reopened the 
veteran's claim.  The Board finds that the veteran should be 
afforded the opportunity to have his reopened claim initially 
adjudicated by the RO on the merits, and that he be provided 
the opportunity to submit additional evidence and argument on 
this matter so as to avoid any prejudice to him.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).

Moreover, as noted above, significant change in the law 
during the pendency of this appeal warrants RO review prior 
to Board review at this time.  See Veterans Claims Assistance 
Act of 2000, generally.  Because of the change in the law 
brought about by the Veterans Claims Assistance Act of 2000, 
a remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
examination to evaluate his left hip 
condition and to ascertain whether it is 
medically at least as likely as not that 
the preexisting left hip condition is 
related to the veteran's military 
service.  Specifically, the examiner 
should indicate whether the veteran's 
left hip condition is a congenital 
disease or a defect in nature or 
etiology?  Does the record indicate that 
there was likely a chronic increase in 
the severity of the underlying condition 
in service, as contrasted with symptoms, 
based upon the entire evidentiary record 
including evidence prior to, during, and 
after service?  Does the evidence, 
particularly the veteran's service 
medical records, show an increase in 
disability in service other than that 
which is due to the natural progress of 
the underlying condition?  Does the 
medical record reflect any superimposed 
disease or injury on Legg-Calve-Perthes 
disease during the veteran's period of 
active service?  Based upon the entire 
record, what is the earliest date that 
an increase in the severity of the 
veteran's Legg-Calve-Perthes disease can 
be clinically documented?  A complete 
rationale must accompany all medical 
opinions provided.  The claims folder 
should be made available to the examiner 
for review before the examination.  All 
necessary tests should be performed.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 


